DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.
Claims 1 – 4 and 6 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claims 1, 7, 8, 10 – 12 and 15 – 17: the instances of “the pump housing” should read --the tubular pump housing--.
Claims 3, 4 and 6, line 3: “an opposite edge” should read --opposite edges--.
Claim 10, line 10: “opposite side edge” should read --opposite side edges--.
Claims 2 – 4 and 6 – 9 are objected to for being dependent on claim 1.
Claims 11 – 15 are objected to for being dependent on claim 10.
Claims 17 – 20 are objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1 – 4 and 6 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 – 6 recite the limitation “the standoff” in lines 8-9 and line 1 respectively. It is unclear as to whether the claimed standoff is same or different from “at least one standoff” claimed in line 6 of the claim. For examination purposes, it is interpreted to be --the at least one standoff--.
Claim 1 recites the limitation “the axis” in line 8. It is unclear as to whether the claimed axis is same or different from “a longitudinal axis” claimed in line 2 of the claim. For examination purposes, it is interpreted to be --the longitudinal axis--.
Claims 1 and 8 recite the limitation “the leg” in line 9 and line 2 respectively. It is unclear as to whether the claimed leg is same or different from “at least one leg” claimed in line 8 of the claim 1. For examination purposes, it is interpreted to be --the at least one leg--.
Claim 3 recites the limitation “the axis” in line 3 and line 5. It is unclear as to whether the claimed axis is same or different from “a longitudinal axis” claimed in line 2 of the claim 1. For examination purposes, it is interpreted to be --the longitudinal axis--.
Claim 3 recites the limitation “each extending” in line 3. It is unclear as to whether “each” corresponds to (a) pair of side walls or (b) side wall that is part of the pair of side walls. If it is (a) then it is unclear as to how many pairs are present. For 
Claims 4 and 6 recite the limitation “each extending” in line 3. It is unclear as to whether “each” corresponds to (a) pair of side walls or (b) side wall that is part of the pair of side walls. If it is (a) then it is unclear as to how many pairs are present. For examination purposes, it is interpreted to be --each side wall of the pair of side walls extending--.
Claims 4 and 6 recite the limitation “each of the side walls” in line 4. It is unclear as to whether the claimed side walls are same or different from side walls that constitutes “a pair of side walls” claimed in line 3 of the claim. For examination purposes, it is interpreted to be --each side wall of the pair of side walls--.
Claims 4 and 6 recite the limitation “each of the lugs” in line 6. It is unclear as to whether the claimed lugs are same or different from “a plurality of lugs” claimed in line 6 of the claim. For examination purposes, it is interpreted to be --each lug of the plurality of lugs--.
Claims 4 and 6 recite the limitation “the side walls” in lines 6-7. It is unclear as to whether the claimed side walls are same or different from side walls that constitutes “a pair of side walls” claimed in line 3 of the claim. For examination purposes, it is interpreted to be --each side wall of the pair of side walls--.
Claim 7 recites the limitation “the standoff” in line 2 and line 3. It is unclear as to whether the claimed standoff is same or different from “at least one standoff” claimed in line 6 of the claim 1. For examination purposes, it is interpreted to be --the at least one standoff--.
Claim 10 recites the limitation “the standoffs” in line 6. It is unclear as to whether the claimed standoffs are same or different from “a plurality of standoffs” claimed in line 6 of the claim. For examination purposes, it is interpreted to be --the plurality of standoffs--.
Claim 10 recites the limitation “the axis” in line 8 and line 10. It is unclear as to whether the claimed axis is same or different from “a longitudinal axis” claimed in line 2 of the claim 10. For examination purposes, it is interpreted to be --the longitudinal axis--.
Claim 11 recites the limitation “the channel”. It is unclear as to whether the claimed channel is same or different from “an outward-facing channel” claimed in line 11 of claim 10. For examination purposes, it is interpreted to be --the outward-facing channel--.
Claims 11 and 15 recite the limitation “the standoffs” in line 3 and line 2 respectively. It is unclear as to whether the claimed standoffs are same or different from “a plurality of standoffs” claimed in line 6 of the claim 10. For examination purposes, it is interpreted to be --the plurality of standoffs--.
Claim 13 recites the limitation “the band” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the lugs” in line 3. It is unclear as to whether the claimed lugs are same or different from “a pair of lugs” claimed in line 2 of the claim 13.
Claim 16 recites the limitation “each of the standoffs” in line 10 and line 23. It is unclear as to whether the claimed standoffs are same or different from “an upper 
Claim 16 recites the limitation “each of the sidewalls” in line 16 and line 18. It is unclear as to whether the claimed side walls are same or different from side walls that constitutes “a pair of sidewalls” claimed in line 14 of the claim 16. For examination purposes, it is interpreted to be --each sidewall of the pair of sidewalls--.
Claim 16 recites the limitation “the spaced apart lugs” in line 18 and line 21. It is unclear as to whether the claimed spaced apart lugs are same or different from lugs that constitutes “a pair of spaced apart lugs” claimed in line 16 of the claim.
Claim 16 recites the limitation “the channel” in line 18 and line 22. It is unclear as to whether the claimed channel is same or different from “an outward-facing channel” claimed in line 15 of claim 16. For examination purposes, it is interpreted to be --the outward-facing channel--.
Claim 16 recites the limitation “the spaced apart lugs on each of the sidewalls” in line 18. It is unclear as to whether the claimed spaced apart lugs and sidewalls are of the upper standoff, lower standoff or intermediate standoff.
Claim 16, claim 17 and claim 18 recite the limitation “the legs” in line 23, line 2 and line 3 respectively. It is unclear as to whether the claimed legs are same or different from “a plurality of legs” claimed in line 12 of the claim 16. For examination purposes, it is interpreted to be --the plurality of legs--.
Claim 18 recites the limitation “the first end of the base” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the upper end” and “the lower end” in line 3. It is unclear as to whether the claimed ends are same or different from “an upper end” and “a lower end” of the base claimed in line 2 of the claim.
Claims 18, 19 and 20 recite the limitation “each of the standoffs” in line 2, line 2 and line 1 respectively. It is unclear as to whether the claimed standoffs are same or different from “an upper standoff”, “an intermediate standoff” and/or “a lower standoff” claimed in lines 8-10 of the claim 16. For examination purposes, it is interpreted as –each of the upper standoff, lower standoff and intermediate standoff--.
Claim 19 recites the limitation “each of the sidewalls” in line 3. It is unclear as to whether the claimed side walls are same or different from side walls that constitutes “a pair of sidewalls” claimed in line 14 of the claim 16. For examination purposes, it is interpreted to be --each sidewall of the pair of sidewalls--.
Claims 2 – 4 and 6 – 9 are rejected for being dependent on claim 1.
Claims 11 – 15 are rejected for being dependent on claim 10.
Claims 17 – 20 are rejected for being dependent on claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Serra et al. (US 5,343,942 – herein after Del).
In reference to claim 1, Del discloses an electrical submersible pump assembly (col. 1, lines 7-8, 13-15) for pumping well fluid from a well, comprising: 
a pump (see col. 1, lines 13-14 or col. 2, line 47) having a tubular pump housing (15) with a longitudinal axis (in vertical direction); 
a motor (see col. 1, lines 13-14 or col. 2, line 47) operatively connected to the pump for driving the pump (inherent feature); 
a motor lead (13) extending alongside the pump housing to the motor for supplying electrical power to the motor (see col. 2, lines 40-46); 
at least one standoff (11) between (in radial direction) the pump housing (15) and the motor lead (13), the standoff (11) having a channel (space within 11 in which motor lead 13 is accommodated, see figs. 2-6) in which the motor lead (13) is received; and the standoff (11) having at least one leg (43, in fig. 10) extending inward from the channel relative to the axis into contact with the pump housing (see col. 3, lines 39-48), the leg spacing the channel of the standoff from the pump housing by a gap to enable
In reference to claim 2, Del discloses the assembly, wherein the at least one leg comprises: four legs (see col. 3, lines 39-48: two legs 43 on upper end 25 of standoff 11 and two legs 43 on lower end 31 of standoff 11, thus the total number of legs are four).
In reference to claim 3, Del discloses the assembly, wherein the channel of the standoff comprises: a base (33); a pair of side walls (37), each extending outward relative to the axis from an opposite edge (for instance, left and right edges in view of fig. 7 or edges labeled “oe” in fig. A below) of the base (33) {see figs. 7-10 and col. 3, lines 20-21}; and wherein the at least one leg (43) extends inward (in a direction) from the base (33) relative to the axis {as seen in fig. 10}.

    PNG
    media_image1.png
    238
    467
    media_image1.png
    Greyscale

Fig. A: Edited fig. 7 of Del to show claim interpretation.
In reference to claim 4, Del discloses the assembly, wherein the channel of the standoff comprises: a base (33); a pair of side walls (37), each extending outward relative to the axis from an opposite edge (for instance, left and right edges in view of fig. 7 or edges labeled “oe” in fig. A above) of the base (33) {see figs. 7-10 and col. 3, lines 20-21}, each of the side walls having an outer edge (labelled “edge” in fig. A above; left edge for left side wall and right edge for right side wall) a plurality of lugs (45), each of the lugs extending outward from the outer edge of one of the side walls.
In reference to claim 6, Del discloses the assembly, wherein the standoff comprises: a base (33); a pair of side walls (37), each extending outward relative to the axis from an opposite edge (for instance, left and right edges in view of fig. 7 or edges labeled “oe” in fig. A above) of the base (33) {see figs. 7-10 and col. 3, lines 20-21}, defining the channel, each of the side walls having an outer edge (labelled “edge” in fig. A above; left edge for left side wall and right edge for right side wall) spaced outward from the base relative to the axis; a plurality of lugs (45), each of the lugs extending outward from the outer edge of one of the side walls; and wherein the at least one leg (43) comprises a plurality of legs (see col. 3, lines 39-48: two legs 43 on upper end 25 of standoff 11 and two legs 43 on lower end 31 of standoff 11, thus the total number of legs are four) extending inward (in a direction) from the opposite edges of the base.
In reference to claim 7, Del discloses the assembly, further comprising (see fig. 1): a metallic band (49; see col. 3, lines 65-67) secured around the pump housing (15) and over the channel of the standoff (11), retaining the motor lead (13) within the channel of the standoff.
In reference to claim 8, Del discloses the assembly, wherein the motor lead (13) biases (pushes onto) the leg (43) against the pump housing (once the bands 49 are wrapped around the asserted standoff).
In reference to claim 9, Del discloses the assembly, wherein the at least one standoff comprises an upper standoff (upper end 23/25), an intermediate standoff (middle portion 33) and a lower standoff (lower end 31/29) spaced axially apart from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Del in view of Blackmon, Chris (US 2016/0069141 – herein after Blackmon).
In reference to claim 10, Del teaches an electrical submersible pump assembly (col. 1, lines 7-8, 13-15) for pumping well fluid from a well, comprising: 
a pump (see col. 1, lines 13-14 or col. 2, line 47) having a tubular pump housing (15) with a longitudinal axis (in vertical direction); 
a motor (see col. 1, lines 13-14 or col. 2, line 47) operatively connected to the pump for driving the pump (inherent feature); 
a motor lead (13) extending alongside the pump housing to the motor for supplying electrical power to the motor (see col. 2, lines 40-46); 
a standoff (11), the standoff comprising: 
a base (33); 
legs (43, in fig. 10) extending inward from the base relative to the axis into abutment with an outer surface of the pump housing (see col. 3, lines 39-48); 
sidewalls (37, in fig. 7) extending outward, relative to the axis, from opposite side edge (for instance, left and right edges in view of fig. 7 or edges labeled “oe” in fig. A above) of the base, the sidewalls defining an outward-facing channel in which the motor lead (13) locates (as seen in figs. 2-4); and 
wherein the legs (43) have lengths selected to provide a flow passage between the motor lead and the outer surface of the pump housing to facilitate well fluid flow (the claimed feature is present in view of figs 1-4 and 10 and col. 3, lines 39-48: the presence of legs 43 leaves a gap between the motor lead and the pump housing through which the fluid could flow).
Del remains silent on a plurality of standoffs.
However, Blackmon teaches the use of multiple standoffs (multiple clamps 22) in the electrical submersible pump assembly in order to retain the electrical/control line (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural quantity of Del’s standoff in the electrical submersible pump assembly of Del since it has been held that mere duplication of the essential working Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “plurality of” standoffs.
In reference to claim 11, Del teaches the assembly, further comprising (see fig. 1): a metallic band (49; see col. 3, lines 65-67) secured around the pump housing (15) and over the channel of at least one of the standoffs (11), retaining the motor lead (13) within the channel of the standoffs.
In reference to claim 12, Del teaches the assembly, wherein: no portion of the base is in contact with the outer surface of the pump housing (in view of figs 1-4 and 10 and col. 3, lines 39-48: the presence of legs 43 does not allow the outer surface of the pump housing 15 to be in contact with base 33).
In reference to claim 13, Del, as modified, teaches the assembly, further comprising: a pair of lugs (45, in fig. 7) extending outward from an outer edge (labelled “edge” in fig. A above; left edge for left side wall and right edge for right side wall) of each of the sidewalls (37); and wherein the band (49) extends between the lugs [if plural standoffs are provided, then the band(s) used to secure the intermediate standoff is between the lugs in upper standoff and the lugs in lower standoff].
In reference to claim 14, Del teaches
In reference to claim 15, Del teaches the assembly, wherein: the motor lead biases (pushes onto) the legs of said at least one of the standoffs against the pump housing (once the bands 49 are wrapped around the asserted standoff).

Allowable Subject Matter
Claims 16 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts on record alone or in combination specifically fails to teach “an upper band that extends around the pump housing and over the upper standoff between the spaced apart lugs on each of the sidewalls, retaining the motor lead in the channel of the upper standoff and retaining the upper standoff with the pump housing; a lower band that extends around the pump housing and over the lower standoff between the spaced apart lugs on each of the sidewalls of the lower standoff, retaining the motor lead in the channel of the lower standoff”, as in independent claim 16, i.e., the prior arts does not teach the specific claimed location of upper and lower bands between the provided spaced apart lugs that extends outward from outer edges of the sidewalls.
Claims 17 – 20 depend on claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coronado, Neff, Jordan and Neuroth teaches a device to retain the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746